Civil action to recover property damage alleged to have been caused by the negligence of the defendant when the automobile driven by defendant's salesman crashed into plaintiff's bus on Highway No. 74, between Wadesboro and Rockingham about 10.00 p.m., 16 December, 1939.
Service of summons was had upon the Commissioner of Revenue of North Carolina, as agent of the nonresident defendant, Chattanooga Medicine Company, under ch. 75, Public Laws 1929.
The defendant entered a special appearance and moved to vacate the attempted service of process and to dismiss for want of jurisdiction.
Touching the operation of the automobile in question, the court found,inter alia, that the automobile was owned and operated by C. D. Moss, Jr., a salesman in the employ of the defendant; that he was traveling through his territory, advertising the defendant's wares, and was on his *Page 443 
way, with the defendant's permission, to appear in court in Nashville, Tennessee, on a matter personal to himself; that at the time of the collision "the said C. D. Moss, Jr., was engaged in the course of his employment with the defendant in advertising and undertaking to sell the products of the defendant and in promoting the defendant's business and was at such time operating his automobile on a North Carolina public highway for the defendant under the general control and direction of the defendant."
On the facts found, the motion to dismiss, made upon special appearance, was denied, and the defendant allowed time to answer or demur to the complaint. Defendant appeals, assigning errors.
Affirmed on authority of Wynn v. Robinson, 216 N.C. 347,4 S.E.2d 884.
Affirmed.